Citation Nr: 1233407	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  12-03 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected pension benefits.  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The appellant had service with the Recognized Guerrillas from March 1945 to April 1945.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

The Board notes that in the appellant's VA Form 9, Appeal to the Board of Veterans' Appeals, received in February 2012, the appellant indicated that he wanted to have a Board hearing via video conference.  The appellant was scheduled for a video conference hearing in August 2012; however, the record reflects that he failed to report for the scheduled hearing.  The Board finds that there is no Board hearing request pending at this time.  38 C.F.R. § 20.702(d) (2011).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for to decide the appellant's appeal has been obtained.  

2.  The appellant's service was from March 1945 to April 1945 in the Philippine Recognized Guerillas.  


CONCLUSION OF LAW

The claim for nonservice-connected pension benefits lacks legal merit.  38 U.S.C.A. §§ 107, 1501, 1521 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.3, 3.40, 3.341 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

As will be explained below, in the present case, there is no legal basis upon which the benefits may be awarded.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of VCAA have no effect on an appeal where the law and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  

Non-service-connected Pension Eligibility  

To establish entitlement to the nonservice-connected pension benefits sought on appeal, the evidence would have to show that the appellant had service in a "regular" component of the United States Armed Forces, also referred to as the "Old Philippine Scouts" or the "Regular Philippine Scouts."  See 38 C.F.R. § 3.40(a) ("Regular Philippine Scouts" are eligible for pension, compensation, dependency and indemnity compensation, and burial benefits).  By contrast, those with "guerrilla" service are eligible for compensation, dependency and indemnity compensation, and burial benefits, but are not eligible for pension benefits.  
38 C.F.R. § 3.40(d). 

Veterans are entitled to VA nonservice-connected pension benefits if they are permanently and totally disabled from a nonservice-connected disability which is not the result of willful misconduct, provided that they have the requisite service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b) (2011).  A veteran meets the necessary service requirements if he served in active military, naval, or air service under one of the following conditions: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j) ; 38 C.F.R. § 3.3(a). 

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  "Active military, naval, and air service" includes active duty.  "Active duty" is defined as full-time duty in the Armed Forces.  38 C.F.R. § 3.6(a),(b) (2011).  "Armed Forces" consists of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.  

Persons with service in the Philippine Commonwealth Army, USAFFE, including the recognized guerrillas, or service with the New Philippine Scouts under Public Law 190, 79th Congress, shall not be deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to nonservice-connected disability pension.  See 38 U.S.C.A. § 107; 
38 C.F.R. § 3.40(b),(c),(d).  

In this case, the National Personnel Records Center (NPRC) has certified that the appellant served from March 1945 to April 1945 with the Recognized Guerrillas, and had no service as a member of the Philippine Commonwealth Army in the service of the United States Armed Forces.  Such guerrilla service does not qualify for eligibility for nonservice-connected pension benefits.  38 C.F.R. § 3.340(d). Because the appellant's service was from March 1945 to April 1945 in the Philippine Recognized Guerillas, and the appellant did not have service in the Old Philippine Scouts or Regular Philippine Scouts (38 C.F.R. § 3.340(a)), the Board finds that the appellant's service renders him ineligible for nonservice-connected pension benefits.  

Active service will be the period certified by the service department.  38 C.F.R. 
§ 3.41(a) and (d).  The service department's determination is binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 
2 Vet. App. 530, 532 (1992).  The law specifically excludes such guerrilla service mentioned above for purposes of entitlement to nonservice-connected pension benefits.  Cacalda v. Brown, 9 Vet. App. 261 (1996); 38 C.F.R. § 3.340(d).

In reaching this decision, the Board has considered the appellant's personal statement expressing disagreement with the current decision on appeal.  See the August 2011 notice of disagreement (NOD).  The Board notes that the United States Court of Appeals for the Federal Circuit  held in Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) that where service department certification of a veteran's active service is required, an appellant is entitled to submit and receive consideration of new evidence concerning such service by the relevant service department.  The Federal Circuit in Capellan held that it was a violation of VA's duty to assist not to request service department review of additional or new documents or evidence provided by an appellant concerning a veteran's active service after the initial service department certification.  See Capellan, 539 F.3d at 1380-81.  The Federal Circuit further held that "the correct interpretation of the governing statues and regulations requires that a claimant's new evidence be submitted and considered in connection with a request for 'verification of service from the service department' pursuant to 38 C.F.R. § 3.203(c)."  

The Board finds that the requirements of Capellan have been met in this case and a remand of the case for the service department to review the additional statement is not warranted.  There is no suggestion by the submitted statement of any outstanding evidence that would affect the outcome of this decision, that is, that would tend to show that he had service other than the service from March 1945 to April 1945 in the Philippine Recognized Guerillas.  In the statement, the appellant references no dates or other specific information that is suggestive of qualifying service for pension eligibility, and the statement does not include any additional documents that need to be submitted to NPRC.  

The Board acknowledges that the appellant submitted additional documentation in support of his claim after the RO attempted to verify his service with the service department in December 1991.  The documentation, which consists of a September 2009 certification document from the Office of the Adjutant General of the Armed Forces of the Philippines noting the appellant's service with the Recognized Guerillas from March 1945 to November 1945, does not present any substantive change in the information that was before the service department at the time of the last determination.  The Board consequently finds that remand of the case for the service department to review the additional documentation is not warranted.  In this case, the appellant has not presented additional documentary evidence or specific service information suggesting that he served during another period of service which would entitle him to the benefits he seeks.  Accordingly, Capellan does not require any further efforts by VA in the context of the current appeal. 

In this case, the facts are not in dispute as to the dates and character of appellant's service.  The law is dispositive that basic eligibility for nonservice-connected pension benefits is precluded based upon the guerrilla service of the appellant.  38 C.F.R. § 3.340(d).  For these reasons, eligibility for nonservice-connected pension benefits must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

The appeal for nonservice-connected death pension benefits is denied.  




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


